Name: 81/956/EEC: Fourth Council Decision of 16 November 1981 on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  cooperation policy;  plant product
 Date Published: 1981-12-07

 Avis juridique important|31981D095681/956/EEC: Fourth Council Decision of 16 November 1981 on the equivalence of seed potatoes produced in third countries Official Journal L 351 , 07/12/1981 P. 0001 - 0004 Finnish special edition: Chapter 3 Volume 14 P. 0082 Swedish special edition: Chapter 3 Volume 14 P. 0082 FOURTH COUNCIL DECISION of 16 November 1981 on the equivalence of seed potatoes produced in third countries (81/956/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 81/561/EEC (2), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas, by Decisions 72/294/EEC (3), 75/370/EEC (4) and 78/691/EEC (5), the Council has declared that seed potatoes harvested and officially controlled in Austria, Switzerland and Poland afford the same assurances as seed potatoes harvested and controlled within the Community; Whereas the validity of this equivalence expires on 30 June 1981 ; whereas, however, such equivalence should be retained for a further period since the conditions on which the Community findings were based at the outset are still fulfilled; Whereas this Decision does not prevent Community findings from being revoked or the period of their validity from not being extended if it becomes apparent that the conditions on which such findings are based are not or are no longer fulfilled; Whereas, therefore, further practical information on seed potatoes produced in the abovementioned countries should be obtained by growing and checking samples of such seed within the framework of comparative Community tests; Whereas this Decision does not affect requirements which Member States establish under Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (6), as last amended by Directive 81/7/EEC (7), HAS ADOPTED THIS DECISION: Article 1 It is hereby declared that, where the conditions laid down in Part II of the Annex hereto are satisfied, seed potatoes which are harvested in the countries specified (1) OJ No 125, 11.7.1966, p. 2320/66. (2) OJ No L 203, 23.7.1981, p. 52. (3) OJ No L 186, 16.8.1972, p. 43. (4) OJ No L 164, 27.6.1975, p. 43. (5) OJ No L 236, 25.7.1978, p. 10. (6) OJ No L 26, 31.1.1977, p. 20. (7) OJ No L 14, 16.1.1981, p. 23. in Part I of the Annex hereto and officially controlled by the authorities listed therein and which belong to the categories specified therein are equivalent to seed potatoes of corresponding categories harvested within the Community and comply with Directive 66/403/EEC. Article 2 This Decision shall apply from 1 July 1981 to 30 June 1983. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 1981. For the Council The President P. WALKER ANNEX PART I TABLE >PIC FILE= "T0019916"> PART II Conditions 1. Seed potatoes shall be officially certified and their containers officially marked and sealed in accordance with the European standard for seed potatoes recommended by the Working Party on Standardization of Perishable Foodstuffs of the Economic Commission for Europe. 2. Field inspection shall be carried out by the services of producer country or by any legal person whether governed by public or by private law of that country, acting under the responsibility of such services, provided that such person derives no private gain from the result of the inspection. 3. All particulars shall be provided in at least one of the official languages of the European Communities. 4. The colour of the label shall be: - white for basic seed potatoes, - blue for certified seed potatoes.